       Case 3:15-cv-00160-VAB Document 320 Filed 08/23/19 Page 1 of 7
                                                                        1



 1                   UNITED STATES DISTRICT COURT

 2                      DISTRICT OF CONNECTICUT

 3   - - - - - - - - - - - - -        -   x
                                          :   Case No.
 4   JOHN DOE,                            :   15CV160(VAB)
                                          :
 5                     Plaintiff,         :
               vs.                        :
 6                                        :   915 Lafayette Blvd
     THE HOTCHKISS SCHOOL,                :   Bridgeport, CT
 7                                        :   June 28, 2019
                    Defendant.            :
 8   - - - - - - - - - - - - -        -   X

 9                      TRANSCRIPT OF HEARING

10   BEFORE:     THE HONORABLE VICTOR A. BOLDEN, U.S.D.J.

11
     APPEARANCES:
12   FOR THE PLAINTIFF:            WENDY R. FLEISHMAN, ESQ.
                                   Lieff Cabraser Heimann &
13                                 Berstein, LLP - NY
                                   250 Hudson St., 8th Floor
14                                 New York, NY 10013

15                                 HUGH CUTHBERTSON, ESQ.
                                   ZANGARI, COHN, CUTHBERTSON,
16                                 DUHL & GRELLO
                                   59 Elm Street
17                                 New Haven, CT 06510

18
     FOR THE DEFENDANT:            KATHLEEN DION, ESQ.
19                                 Robinson & Cole
                                   280 Trumbull St.
20                                 Hartford, CT 06103-3597

21

22                    Sharon Montini, RMR, FCRR
                         915 Lafayette Blvd
23                      Bridgeport, CT 06604
                      Official Court Reporter
24

25
       Case 3:15-cv-00160-VAB Document 320 Filed 08/23/19 Page 2 of 7
                                                                        2



 1                  THE COURT: All right.        So now we're here

 2   in Doe v. Hotchkiss.        Will counsel please state

 3   their appearances for the record.

 4                  MS. FLEISHMAN:      Thank you, your Honor.

 5   Wendy Fleishman.

 6                  MR. CUTHBERTSON:      Hugh Cuthbertson.

 7                  THE COURT:     Mr. Cuthbertson, good to see

 8   you.

 9                  MS. DION:     Kathleen Dion for the

10   defendant.

11                  THE COURT:     All right.     Go ahead, Ms.

12   Fleishman.

13                  MS. FLEISHMAN:      So we've had an ongoing

14   issue with the discovery that plaintiffs got from

15   the prior law firm.        So law firm No. 1 was Antonio

16   Ponvert.     He gave us what he had.        And then law firm

17   No. 2 was the Herman Law Firm in Florida.             They gave

18   us -- supposedly gave us everything they had, but

19   everything they had is missing some Bates stamped

20   numbers.     There is like three sets of Bates stamped

21   numbers that don't make sense.          And then we found

22   other file materials that they had marked

23   attorney-client privilege.         I actually went through

24   them and read them and said that these aren't

25   privileged for this client and we have to produce
       Case 3:15-cv-00160-VAB Document 320 Filed 08/23/19 Page 3 of 7
                                                                        3



 1   them.   So we produced them a couple of months ago;

 2   as soon as I found them, actually.           And then we saw

 3   this open issue about these three holes.             Nobody

 4   responds to us by telephone, either plaintiff's

 5   counsel or defense counsel.           So defense counsel

 6   noticed the deposition of the defense counsel

 7   himself.

 8                 THE COURT:      You mean the former

 9   plaintiff's counsel.

10                 MS. FLEISHMAN:       The former.

11                 THE COURT:      Plaintiff's counsel No. 2.

12                 MS. FLEISHMAN:       Plaintiff's counsel No.

13   2, Arick Fudali.      And so he's going to be deposed on

14   July 9th.    Right?    And so we just wanted -- we

15   worked out an agreement that counsel will not ask

16   any questions that are attorney-client privileged

17   and that we'll limit the scope of the deposition to

18   exactly what's the deal with these documents, you

19   know, and what did you do with the documents.

20                 THE COURT:      Okay.

21                 MS. FLEISHMAN:       And so we're trying to

22   limit it completely to that, but I just wanted to

23   raise it to the Court because if we have a problem

24   -- I don't want to bring it as a motion in

25   anticipation of a problem when we've already --
       Case 3:15-cv-00160-VAB Document 320 Filed 08/23/19 Page 4 of 7
                                                                        4



 1                  THE COURT:     If I understand, you are

 2   raising it with me now.        There is not a scheduling

 3   issue, it's more a question of there might be some

 4   battle about what the content of the deposition --

 5   or the scope of the deposition, more precisely.

 6                  MS. FLEISHMAN:      Exactly, your Honor.

 7                  MS. DION:    It sounds like to me

 8   plaintiff's counsel is arguing for your Honor to

 9   enter a protective order, but we don't specifically

10   have what the parameters of that protective order

11   would be.    So our position is that -- I mean

12   obviously I would assume he would claim privilege on

13   privileged issues, and it might make sense to have

14   the plaintiff there to decide if he's going to waive

15   certain things related to the documents and why they

16   were so lately produced, but I think it probably

17   makes sense -- my position has been that it makes

18   sense if there are disputes over whether something

19   is privileged or not privileged, that we create a

20   record and he can claim privilege and we can bring

21   that to your Honor, which also might be more

22   limited.

23                  THE COURT:     That's fine.      You are just

24   alerting me.     There is nothing I have to worry about

25   now, but just in case something happens down the
       Case 3:15-cv-00160-VAB Document 320 Filed 08/23/19 Page 5 of 7
                                                                        5



 1   road.

 2                 MS. FLEISHMAN:       Right.    We're just

 3   advising the Court this is what is coming.              We're

 4   hoping to avoid any problems and we're trying to

 5   work it out ourselves, but just in case.             I will

 6   have Mr. Doe present at the deposition, and I would

 7   actually ask that the deposition -- that we do it

 8   here in the courthouse.

 9                 THE COURT:      Okay.

10                 MS. FLEISHMAN:       Or we can do it in my

11   office in New York, whichever is easiest.

12                 THE COURT:      So you can reach me quickly.

13                 MS. FLEISHMAN:       Reach your Honor

14   quickly.

15                 THE COURT:      Sure.    And the date?

16   Actually when is the date?         That's a good question.

17                 MS. FLEISHMAN:       July 9th.

18                 THE COURT:      July 9th.

19                 MS. DION:     I think the problem, your

20   Honor, with having it here is that I can't compel

21   him to be here, and, frankly, Mr. Fudali, like the

22   frustration the plaintiff is expressing to me, he

23   has also not been responding.          We had to change his

24   deposition date and he's not responding to me about

25   the dates he's --
       Case 3:15-cv-00160-VAB Document 320 Filed 08/23/19 Page 6 of 7
                                                                        6



 1                 THE COURT:      Having it here I think --

 2   just make sure you have me available by phone.               I

 3   will just make sure that July 9th -- I will put

 4   something on the calendar to make sure I'm on alert.

 5                 MS. FLEISHMAN:       And we'll report back to

 6   the Court.    If there is no problem, I will just call

 7   chambers that there is no problem.

 8                 THE COURT:      If there is no problem, I

 9   don't want to hear about it.

10                 MS. FLEISHMAN:       Perfect.

11                 THE COURT:      Just come to me with

12   problems.

13                 MS. FLEISHMAN:       Thank you, your Honor.

14                 THE COURT:      All right.      We're adjourned.

15                 (Proceeding concluded 10:40)

16

17

18

19

20

21

22

23

24

25
       Case 3:15-cv-00160-VAB Document 320 Filed 08/23/19 Page 7 of 7
                                                                        7



 1

 2                I certify that the foregoing is a correct

 3   transcript from the record of proceedings in the

 4   above-entitled matter.

 5

 6                                          8/23/19

 7                                            Date

 8

 9                               /S/     Sharon Montini

10                                     Official Reporter

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
